EXHIBIT 10.4









SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of August 31, 2009, by and between SUNPOWER
CORPORATION, a Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement between
Borrower and Bank dated as of March 20, 2009, as amended from time to time
("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.           The following defined term is hereby deleted in its entirety, and
the following substituted therefor:


“L/C Line Commitment Amount” means the Dollar Equivalent Amount of
$200,000,000.00.”


2.           The third paragraph of Section 1.5 is hereby deleted in its
entirety, without substitution:


3.           The first sentence of Section 4.9.(a) is hereby deleted in its
entirety, and the following substituted therefor:


"Minimum Liquidity (defined as unencumbered and unrestricted cash, cash
equivalents, and marketable securities acceptable to Bank, which, if cash, is
U.S. Dollar denominated, or if held in an account not maintained in the United
States, is denominated in any currency for which a U.S. Dollar equivalent is
routinely calculated by Bank, and, if other than cash, consist of financial
instruments or securities, acceptable to Bank (collectively, “Eligible Assets”)
equal to or greater than (i) two (2.00) times the Exposure (defined below) under
the Line of Credit, with a minimum amount of such liquidity equal to 150% of the
Exposure to be held in accounts maintained in the United States, in all
instances determined as of the end of each of Borrower’s fiscal months."

-1-

--------------------------------------------------------------------------------


4.           Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


5.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


                                                                                        


 SUNPOWER CORPORATION    
WELLS FARGO BANK,
NATIONAL ASSOCIATION 
 
By: /s/Dennis Arriola
   
By: /s/ Matthew A. Servatius
 
Dennis Arriola
   
Matthew A. Servatius
 
Chief Financial Officer 
   
Vice President
 
